Citation Nr: 1145129	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel










INTRODUCTION

The Veteran had active service from January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, which denied service connection for bilateral hearing loss and tinnitus.

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

In correspondence received in December 2008, the Veteran indicated that his hearing loss caused him distress and depression.  In light of the grant of service connection for hearing loss as a result of this decision, the Board finds that the issue of service connection for distress and depression, secondary to the service-connected hearing loss, has been raised by the record.  The issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was caused noise exposure during active service.

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was caused by noise exposure during active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal 'presumption' by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he was exposed to acoustic trauma during his period of active service.  In his July 2009 notice of disagreement, the Veteran explained that while his military occupational specialty was listed as a wireman, during his service in September 1970, he had been deployed to Alexandroupolis, Greece, wherein he was exposed to consistent and excessive noise from cannon fire, ground and air explosives, and Harrier jump jets with no ear protection.  He added that his symptoms were noticeable upon his return from service, but that he assumed they would be temporary and would gradually improve.  He noted that his symptoms have continued ever since service.

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms that the Veteran's military occupational specialty was a wireman.  The Veteran's service personnel records reveal that from September 1970 to October 1970, he was on a tour of duty in Alexandroupolis, Greece, on board the U.S.S. York County.  A record dated in June 1971 confirms that he was attached to the Second Marine Aircraft Wing.

The Veteran's service treatment records reveal that hearing was within normal limits during his November 1969 induction examination.  His January 1972 separation examination report shows that whispered voice hearing tests revealed findings of 15/15, bilaterally.  However, there were no audiometric findings on this examination.

In his notice of disagreement, the Veteran also indicated that he had taken a physical in 1972 at the Wyoming General Hospital for a job at a railroad, but that he failed due to his hearing loss.  Efforts to obtain records from this medical care facility by the RO in December 2008 were unsuccessful as it was determined that the facility had closed.

A private medical record from A. R. F., D.O., dated in October 2008, shows that the Veteran was said to have a diagnosis tinnitus and hearing loss.

Several lay statements from the Veteran's sisters and aunt received in October 2008 show that the Veteran was said to have returned from his period of active service in 1972 with noticeable hearing loss.  It was also indicated that the Veteran had related that he was experiencing ringing in his ears.  His symptoms were said to have continued and gradually increased in severity since that time. 

A letter from P. D. K., Au.D., dated in April 2010, shows that the Veteran was said to have a more than 20 year history of hearing loss and tinnitus.  A history of a two year in-service exposure to jet engine noise, and exposure to cannon fire from a Navy vessel during a deployment was indicated.  A 25 year history of industrial employment both with and without hearing protection was also noted.  Dr. K. concluded that the Veteran's hearing loss was consistent with noise exposure.

A VA audio examination report dated in June 2011 shows that the Veteran's claims file was, once again, reviewed in conjunction with the examination of the Veteran. The Veteran provided a history of exposure to gunfire and jet engine noise during his period of active service without the benefit of hearing protection.  He also a history of occupational noise, however, with minimal excessive noise exposure.  Hearing protection was not always provided.  He denied recreational noise exposure.  Audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
70
75
LEFT
10
15
30
80
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 82 percent in the left ear.  The diagnosis was mild to severe sensorineural hearing loss in the right ear and mild to profound sensorineural hearing loss in the left ear.  Constant tinnitus was also said to be present.  The examiner concluded that the configuration of the Veteran's hearing loss indicates noise exposure.  Based on a review of the claims file and the report of exposure from jet engine noise and cannon fire from Navy vessels, it is as likely as not that the Veteran's hearing loss and tinnitus are related to loud sounds that he was exposed to while in service.

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory. Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss and tinnitus, and how long the condition has bothered him, has remained consistent.  Moreover, his assertions have been corroborated by the various lay statements submitted in support of his claim.  The Board finds that this written evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson, 581 F.3d at 1316.

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the lay statements in support of the Veteran's claim describing the onset and chronicity of the bilateral hearing loss and tinnitus consistent with his duty with a Marine Aircraft Wing and on board a Naval vessel while on a tour of duty in Alexandroupolis, Greece, during his period of active service.

Relevant to whether the Veteran's bilateral hearing loss and tinnitus are directly related to his period of active service, the Board initially notes that the Veteran meets the criteria for a current hearing loss disability under 38 C.F.R. § 3.385.  Dr. K. in April 2010 concluded that the Veteran's hearing loss was consistent with noise exposure, and the June 2011 VA examiner concluded that it was as likely as not that the hearing loss and tinnitus were related to noise exposure in service.  The Board finds these opinions probative as they were definitive, based upon a complete review of the Veteran's entire claims file or reported history, and supported by detailed rationale.  Accordingly, they are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  There is no competent medical evidence of record to rebut the opinions in support of the Veteran's claim or otherwise diminish their probative weight.

These opinions, coupled with the Veteran's competent and credible reports as to the onset of his disorders and the current diagnoses of bilateral hearing loss and tinnitus, leads the Board to conclude that the evidence is at the very least in equipoise as to whether the bilateral hearing loss and tinnitus had their onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  Moreover, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with the resolution of all reasonable doubt in the Veteran' favor, the Board finds that the Veteran has satisfied his burden of showing that he currently has bilateral hearing loss and tinnitus as a result of his period of active service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


